UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 27, 2014 Mobivity Holdings Corp. (Exact name of registrant as specified in its charter) Nevada 000-53851 26-3439095 (State or Other Jurisdiction (Commission File (I.R.S. Employer of Incorporation) Number) Identification Number) 58 West Buffalo Road, Suite 200 Chandler, AZ 85225 (Address of principal executive offices) (zip code) (866) 622-4261 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On February 27, 2014, the board of directors of Mobivity Holdings Corp. (the “Company”) appointed Phil Guarascio to the Company’s board of directors.Mr. Guarascio has served as the Chairman and Chief Executive Officer of PG Ventures LLC since May 2000.PG Ventures LLC is a marketing and advertising consulting firm. On March 4, 2014, the Company issued a press release announcing the appointment of Mr. Guarascio.The press release is filed as Exhibit 99.1 to this Current report on Form 8-K. Item 9.01 Financial Statements and Exhibits. (d) Exhibits The following exhibits are filed with this report: Exhibit No. Description Method of Filing Press release dated March 4, 2014 announcing the appointments of Phil Guarascio Filed herewith SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MOBIVITY HOLDINGS CORP. March 5, 2013 By: /s/Dennis Becker Dennis Becker, Chief Executive Officer
